PER CURIAM.
Upon the stipulation filed herein, dated the 8th day of December, 1937, and it appearing that the Supreme Court of the United States has determined that the first count of the indictment herein fails to state a crime against the United States of America, it is ordered that the judgment of conviction heretofore entered against the appellant, John J. Gettleson, by the District Court of the United States for the Eastern District of Michigan, Southern Division be, and the same hereby is, reversed, and it is further ordered that the District Court of the United States for the Eastern District of Michigan, Southern Division be, and hereby is, directed to make and enter its order dismissing the first count of the indictment in the within cause.